Citation Nr: 0505071	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  In 
November 2001, the claim was remanded for additional 
development.

In January 2005, a hearing before the Board was scheduled 
according to the veteran's request.  However, he canceled the 
hearing and indicated he no longer wanted a hearing before 
the Board.

In January 2005, the veteran's representative on behalf of 
the veteran raised the issue of entitlement to service 
connection for arthritis secondary to service-connected 
Crohn's disease.  This issue has not been developed for 
appellate review and is REFERRED to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  The veteran's Crohn's disease is manifested by abdominal 
pain and diarrhea, and is currently stable on medication.  
There is no current evidence of malnutrition, anemia or 
general debility. 

2.  The veteran's Crohn's disease is productive of no more 
than moderately severe symptoms with frequent exacerbations. 




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71(a), Diagnostic 
Code 7323 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in March 2002 and July 2003 informed him of 
the elements needed to substantiate his claim for an 
increased rating for his service-connected disability.  In 
accordance with the requirements of the VCAA, these letters 
informed the appellant what evidence VA had obtained and 
specifically advised him of evidence that he identified which 
had not been associated with the record.  It was further 
explained that VA would make reasonable efforts to help him 
get evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The appellant was advised to send VA any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the September 
2000 adjudication, VCAA-compliant notice was later 
accomplished, together with proper subsequent VA process.   
The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claims.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his service-connected Crohn's disease.  The 
appellant has reported no other potential sources of medical 
evidence for review in support of his claim.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records adequately identified by 
the appellant.  Following a review of the record, the Board 
finds the appellant was given every opportunity to submit or 
identify relevant records in further support of his claim.  
In view of these circumstances, the Board concludes VA has 
satisfied its duties to inform and assist the appellant, that 
no further development is warranted in this case and the 
appeal is properly before the Board for appellate review.

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  A proper rating of a veteran's 
disability contemplates its history and must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. §§ 4.1, 4.2 (2004).  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2004).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004). 

Service connection was established for Crohn's disease by 
rating decision dated in December 1984.  This disability was 
rated as 30 percent disabling at that time but was later 
reduced to 10 percent in June 1990.  

In April 1992, the rating was increased from 10 percent to 30 
percent for the service-connected disability.  VA examination 
conducted in March 1992 showed the veteran was evaluated as 
obese, with a recorded weight of 240 pounds.  The veteran 
reported a history of weight fluctuations and flare-ups 
occurring about three times per year, and lasting one week in 
duration.  These episodes reportedly involved abdominal 
cramps, diarrhea, and bloody stool.  The veteran reported 
previous use of prescribed medication, but indicated he did 
not take any medication at that time.  The medical report 
noted that colonoscopy conducted in January 1992 revealed 
erythema and friable mucosa with skip areas, patches of 
superficial ulceration and two pedunculated polyps, and 
confirmed active Crohn's colitis.  Based upon this evidence, 
the RO granted an increased evaluation from 10 percent to 30 
percent for Crohn's disease.  The service-connected 
disability has remained rated at 30 percent since that time.

More recently, in June 2000, the veteran sought a higher 
rating for his service-connected Crohn's disease.  Evidence 
reviewed in conjunction with this claim includes private 
medical records, and VA outpatient and examination reports.

VA outpatient records, dated from March 2000 to July 2000, 
document intermittent treatment and evaluation for Crohn's 
disease.  The veteran was evaluated for flare-ups manifested 
by abdominal pain, diarrhea, fatigue, anemia, and weight loss 
(noted to be partially intentional).  The veteran was 
maintained on a course of prescribed medication of steroids 
and anti-Crohn's medications.

An August 2000 VA medical examination report references a 
diagnosis of Crohn's disease with colitis.  The veteran 
reported a history of complications developing during the 
preceding year, with three feet of his intestines removed and 
weight loss of approximately 30 to 40 pounds.  The veteran 
complained of diarrhea occurring about five to six times 
daily and intermittent abdominal cramps.  

VA and private medical reports, dated in September 2000 
indicate the veteran's Crohn's disease was quiescent at that 
time, stable on medications.  

A February 2001 VA examination report indicates the veteran 
reported occasional cramping and diarrhea.  He also reported 
some blood in his stool at times and nausea associated with 
chemotherapy for carcinoma of the cecum.  The veteran was 
maintained on his current course of prescribed medications 
with intermittent use of Prednisone for flare-ups.

VA outpatient records, dated from January 2001 to April 2001, 
indicate the veteran's Crohn's disease was quiescent on 
current medication.  

VA outpatient evaluation in February 2002 indicates the 
veteran's Crohn's disease was in clinical remission on 
present medical therapy.  When seen in March 2002, the 
veteran was evaluated with mild Crohn's colitis.

A May 2002 VA medical examination report indicates that 
veteran's Crohn's disease was under control with use of 
Mesalamine and Cipro.

A May 2003 VA medical examination report indicates the 
veteran continues on Methylamine for Crohn's disease.  The 
veteran reported an occasional bloody stool and diarrhea 
occurring a few times per week.  He reported a normal bowel 
movement pattern of one to two, but as many as four to five, 
formed bowel movements daily.  The veteran reported he 
experienced exacerbations five times yearly, during which he 
feels more fatigued and has increased diarrhea.  The veteran 
reported feeling normal energy level between exacerbations.  
The examiner noted the veteran had experienced a weight loss 
from 295 pounds to 268 pounds, but continued to be obese.  
The examiner found no evidence of anemia, malnutrition or 
general debility.  It was noted that the veteran had 
developed complications of cancer, but showed no evidence of 
recurrence or problems concerning the surgical intervention.  
The examiner assessed the veteran's Crohn's disease as 
moderate, based upon clinical findings and history reported 
by veteran.   The veteran's health between exacerbations was 
evaluated as good.  

Private medical records document extensive treatment in 2003 
and 2004 for obstruction of the right ureter and metastatic 
colon carcinoma.  During follow-up examination in January 
2004, the veteran described daily loose bowel movements.  It 
was noted that the veteran experienced significant diarrhea 
while undergoing radiotherapy for recurrence of colon cancer.  
Radiotherapy was discontinued and the veteran experienced an 
improvement in bowel movements.  These records variously 
record the veteran's weight to be in excess of 220 pounds, 
and reference diagnosis of morbid obesity.  There are a 
significant number of surgical procedures referenced in the 
medical reports for treatment of abdominal wall hernias.

A VA outpatient report dated in June 2004 indicates the 
veteran's Crohn's disease was stable on medication.

The veteran's service-connected Crohn's disease is currently 
rated as 30 percent disabling under Diagnostic Code 7323.  
There is no Diagnostic Code directly applicable to Crohn's 
disease.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  In the present case, the most 
appropriate code to use to rate a Crohn's disease by analogy 
is Diagnostic Code 7323, which provides for ulcerative 
colitis.  Specifically, it provides that moderately severe 
symptoms with frequent exacerbations warrant a 30 percent 
rating.  A 60 percent rating is warranted for severe symptoms 
with numerous attacks a year and malnutrition, with health 
only being fair when disease is in remission.  38 C.F.R. § 
4.71a, Diagnostic Code 7323.  A 100 percent rating is 
warranted for a pronounced condition, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.
 
The Board finds that the description of the veteran's Crohn's 
disease more nearly approximates that level of disability 
contemplated as "moderately severe" for a 30 percent rating 
under Diagnostic Code 7323.  See 38 C.F.R. § 4.7.  The record 
shows that the veteran's disorder is manifested by pain and 
diarrhea, with occasional complaints of loose stools and 
other symptoms such as fatigue.  The veteran's condition was 
described as "mild" in March 2002, and has been more recently 
evaluated as stable on medication.  On VA examination in May 
2003, the examiner evaluated the veteran's Crohn's disease as 
moderate in severity.  The veteran's disorder is manifested 
by five exacerbations during the year with good health shown 
between such episodes.  Further, the veteran's weight has 
consistently been evaluated in excess of 200 pounds and 
diagnosed as morbid obesity.  

Although there was a notation in 2000 of anemia, there is no 
current evidence of anemia, malnutrition or general debility 
shown.  The veteran's current status is of utmost importance 
when assigning a disability rating.  Although the veteran may 
have numerous attacks a year, it is not shown that his health 
is "only fair" during remissions.  In fact, he has stated 
that during remissions he feels fine with normal energy, 
appetite, etc.  Based on the evidence of record, the Board 
therefore finds that disability picture shown is not 
productive of greater than moderately severe episodes, with 
frequent exacerbations.

As to the possibility of a higher rating under another 
diagnostic code, the Board notes that under Diagnostic Code 
7328, when resection of the small bowel produces definite 
interference with absorption and nutrition manifested by 
impairment of health objectively shown by examination 
findings, including definite weight loss, a 40 percent 
disability rating is warranted.  However, the evidence does 
not show that the veteran experiences a marked interference 
with nutrient absorption with severe impairment of his 
health, with findings including material weight loss, as is 
required for a 40 percent rating under Diagnostic Code 7328.

Additionally, under Diagnostic Code 7332, which covers 
impairment of sphincter control for the rectum and anus, a 60 
percent rating is contemplated in cases where there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  In this regard, there are no clinical findings in 
the record to support a 60 percent evaluation under this 
code.  There are no findings showing a loss of sphincter 
control or fairly frequent involuntary bowel movements.  
Therefore, the criteria for a 60 percent rating under 
Diagnostic Code 7332 have not been met.  Accordingly, the 
greater weight of the evidence shows that the veteran 
experiences symptoms compatible with a 30 percent disability 
rating under Diagnostic Code 7323.

Following a careful review of this matter, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  Therefore, a disability rating of more than 
30 percent for the veteran's service-connected disability is 
not warranted.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(2004).  In this regard, 
the Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.  Accordingly, the appeal is denied.


ORDER

An increased evaluation for Crohn's disease is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


